  Case 2:20-cv-01693-VAP-JEM Document 16 Filed 07/10/20 Page 1 of 1 Page ID #:65

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-1693-VAP (JEM)                                       Date     July 10, 2020
 Title           Emmanuel Paul v. California Dep’t of Corrections and Rehabilitation




 Present: The Honorable             John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                        None                                                  None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

      On April 30, 2020, the Court issued a Memorandum and Order Dismissing Complaint
With Leave to Amend (“Dismissal Order”), in which the Complaint was dismissed with leave to
amend and Plaintiff was ordered to file a First Amended Complaint (“FAC”) within thirty days.

      Plaintiff failed to file the FAC as ordered. Accordingly, on June 5, 2020, the Court
issued an order sua sponte extending the time for Plaintiff to file his FAC to June 19, 2020.

         To date, Plaintiff has failed to file the FAC.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute and/or failure to comply with a Court order based on
Plaintiff’s failure to file a FAC. Plaintiff shall file a written response to this Order to Show
Cause no later than July 31, 2020. Cause may be shown if Plaintiff files a FAC by this
deadline.

       Failure to respond to this Order to Show Cause may result in a recommendation that
this action be dismissed for failure to prosecute and/or failure to comply with a Court order.



cc: Parties


                                                                                             :
                                                     Initials of Preparer                  slo




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 1 of 1
